Citation Nr: 0832028	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-29 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.  

2.  Entitlement to a rating in excess of 20 percent for 
recurrent dislocation of the left humerus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970 
and from February 1972 to August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims.  The RO in 
Montgomery, Alabama, currently has jurisdiction of the 
claims.  

In October 2006, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304 (2007).  Twice in February and 
again in May 2008, the veteran submitted evidence to the AMC 
in support of his claims.  While some of the evidence is 
duplicative of that which is already of record, some of it is 
new, and there is no indication of waiver of adjudication by 
the agency of original jurisdiction.

With regard to the evidence submitted in February 2008, 
personnel at the AMC reviewed the evidence and found that it 
was not material to the issues on appeal, so no SSOC was 
prepared.  See April 25, 2008 Optional Form 41.  However, the 
pertinent regulation, 38 C.F.R. § 19.37, requires the 
issuance of an SSOC unless the evidence is either (1) 
duplicative; (2) discussed in an earlier SSOC or statement of 
the case; or (3) irrelevant to the issues on appeal.  Some of 
the February 2008 evidence submitted by the veteran was new.  
The new evidence included a February 2008 private medical 
evaluation of the service-connected cervical spine, and a 
January 2008 private medical report of an MRI of the service-
connected left shoulder.  As none of the three exceptions to 
the issuance of an SSOC under 38 C.F.R. § 19.37 were met, an 
SSOC must be issued.

In addition, the veteran submitted new evidence to the AMC in 
May 2008 which included a report of disability prepared by a 
private physician in April 2008 which indicated that the 
veteran was "totally incapacitated for further performance 
of his/her duty".  His job classification on the form was 
listed as an engineering assistant.  The report was prepared 
for Retirement Systems of Alabama and it was noted that the 
February 2008 medical examination needed to be conducted 
within four months prior to the effective date of retirement.  
Included along with the disability report were private 
medical records from Dr. K. C. Vague dated in January and 
February 2008 which assessed the veteran's service-connected 
left shoulder.  The February 6, 2008, medical treatment 
record noted that the veteran would be seen again in three 
weeks and if systems persisted, left shoulder surgery would 
be indicated.  

On remand, the RO should develop records from Retirement 
Systems of Alabama and Dr. Vague dated since February 6, 
2008.  In addition, relevant VA treatment records developed 
since May 2007 should be associated with the claims files.

A review of the file reveals that while the veteran is 
frequently assessed with normal neurological findings (see 
2002 private and VA treatment records and January 2008 
treatment record from Dr. Vague), there is some evidence of 
neurologic disability associated with his service-connected 
disabilities.  See November 2005 private treatment record of 
M. Zahara, PT (decreased light touch sensation to left C5-6 
dermatome) and September 2002 VA examination (no deep tendon 
reflexes elicited in left arm).  The evidence is unclear as 
to the cause of his sensory symptoms.  See November 2007 VA 
examination attributing decreased arm strength to shoulder 
disability.  The veteran has not undergone a VA neurologic 
examination to identify and assess any neurologic disability 
associated with his service-connected cervical spine and/or 
left shoulder disorders.  Further, in light of the indication 
in the April 2008 private medical record that the veteran's 
service-connected disabilities are affecting his 
employability and that he may no longer be employed, the RO 
should schedule the veteran for another neurologic and 
orthopedic examinations of the left shoulder and cervical 
spine, to include opinions with regard to the impact of his 
service-connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
authorization from the appellant, 
develop records of cervical spine and 
left shoulder treatment from the 
following facilities:

a.  VA facilities in Huntsville 
and Birmingham Alabama dated since 
May 2007; and 

b.  Medical offices of Kendall C. 
Vague, 2950 Highway 78E, Jasper, 
AL  35501, dated since February 6, 
2008.

2.  After obtaining any necessary 
authorization from the appellant, develop 
the veteran's records from Retirement 
Systems of Alabama, 135 South Union 
Street, P.O. Box 302150, Montgomery, AL  
36130-2150.

3.  Schedule VA orthopedic and neurologic 
examinations to assess the nature and 
severity of the veteran's service-
connected cervical spine and left shoulder 
disorders, to include the impact of each 
service-connected disability on his 
employability.  In particular, the 
neurologic examiner should specifically 
identify any neurologic disability due to 
the service-connected cervical spine 
and/or left shoulder disorders.  The 
claims file should be made available to 
the examiner for review in connection with 
the examination.  

4.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a supplemental statement of the 
case on the issue(s) and afforded the 
appropriate opportunity to respond.  The 
appellant and his representative should 
then be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

